Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance

Claims #1-6, 9-15, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method/devices, consisting of providing multiple regions including a recessed area, gate structure and hump portions within the active area (Chatterjee, 2014/0103440; Chang et al (U.S. Pub. No. 2006/0006462), it fails to teach either collectively or alone, with respect to claim #1, wherein a second gate oxide layer disposed on the second region of the semiconductor substrate, wherein the second gate oxide layer is thinner than the first gate oxide layer, and the gate structure further overlaps the second gate oxide layer in the vertical direction. The prior art also fails to teach either collectively or alone, with respect to claim #11, wherein forming a dummy gate structure on the semiconductor substrate, wherein the dummy gate structure overlaps the hump portion of the first gate oxide layer in the vertical direction and removing the dummy gate structure and replacing the dummy gate structure with the gate structure, wherein the gate structure further overlaps the second gate oxide layer in the vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
08/26/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815